NUMBER 13-18-00598-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


LEASE ACCEPTANCE CORPORATION,
A DIVISION OF CAPITAL CORPORATION,                                        Appellant,

                                          v.

LUIS RICARDO HERNANDEZ,                                                   Appellee.


                   On appeal from the 444th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Perkes
      Appellant Lease Acceptance Corporation (Lease Acceptance), a division of Capital

Corporation, brings this interlocutory appeal against appellee Luis Ricardo Hernandez

concerning the trial court’s denial of Lease Acceptance’s motion to dismiss pursuant to

the Texas Citizen’s Participation Act (TCPA). By five issues, Lease Acceptance argues it
met its initial burden under the TCPA, and following the burden shifting under the statute,

Hernandez failed to establish by clear and specific evidence each essential element for

each of his four causes of action. We reverse and remand.

                                         I.      BACKGROUND

       On November 2, 2000, Lease Acceptance executed a lease agreement with 3901

Entertainment, Inc. (3901 Entertainment), an adult commercial establishment, and

personal guarantor, Hernandez, for the supply of video equipment. After 3901

Entertainment and Hernandez defaulted on the debt and a subsequent settlement

agreement,1 Lease Acceptance secured a judgment against both parties on September

19, 2003, in Oakland County, Michigan2 for $12,108.01.

       On May 17, 2013, Lease Acceptance obtained an order from the Michigan court

renewing the judgment and permitting collection pursuant to Michigan statute, see MCL

600.5809(3), “for an additional ten (10) year period, until September 19, 2023.”

       On May 5, 2014, SOCA Funding, LLC, as an assignee of Lease Acceptance, filed

a notice of foreign judgment in district court in Harris County, Texas under the Uniform

Enforcement of Judgments Act, see TEX. CIV. PRAC. & REM. CODE ANN. §§ 35.001–.008,




       1 The parties entered into a settlement agreement on February 28, 2002. Pursuant to the
agreement, the parties agreed to reduce the debt owed to $10,013.13. One payment of $1,082.52 was due
upon the execution of the agreement with thirty-three monthly installments of $270.63 to follow. Lease
Acceptance claimed 3901 Entertainment and Hernandez never made a subsequent monthly payment.
       2   The lease agreement contained a forum selection clause, which dictated that:
       THIS LEASE SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
       LAWS OF THE STATE OF MICHIGAN. LESSEE CONSENTS TO THE PERSONAL
       JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE STATE OF
       MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE LEASE OR ANY
       SCHEDULE. . . .



                                                    2
asking the trial court to domesticate the Michigan judgment and accord it the same force

and effect as if it were rendered in a Texas court.

       Hernandez answered and filed a motion for new trial as to the underlying foreign

judgment. Hernandez argued that the judgment be stayed and voided, claiming he was

the victim of identity theft. The Harris County district court granted Hernandez’s motion

on July 16, 2014, ordering that the “foreign Judgment be Stayed[,] and the Michigan

Judgment is void and vacated for lack of personal jurisdiction.” The court found that there

was “clear and convincing evidence that [Hernandez] did not agree to the Michigan

Forum-Selection Clause.” According to Lease Acceptance, the Harris County district court

subsequently issued a dismissal for want of prosecution.3

       On March 29, 2018, an attorney for Lease Acceptance sent a letter to Hernandez,

seeking collection of the Michigan judgment. The letter, in its entirety, reads as follows:

       Cause No. GC02H0136X; Lease Acceptance Corporation, A Division of
       Federated Capital Corporation vs. 3901 Entertainment, Inc and Luis
       Ricardo Hernandez, In the 47th Judicial District Court, Oakland County,
       Michigan
       Date of Judgment: 9/19/2003
       Creditor: Lease Acceptance Corporation, A Division of Federated Capital
       Corporation
       Total Judgment: $12,108.01

       Dear Luis Ricardo Hernandez:

       Unless, within thirty (30) days after receipt of this letter, you dispute the
       validity of the debt or any portion of it, we will assume the debt to be valid.
       If, within thirty days of your receipt of this letter you notify us in writing that
       the debt or any portion of it is disputed, we will obtain verification of the debt
       and will mail you a copy of the verification. Upon your written request within
       the 30-day period, we will provide the name and address of the original
       creditor if it is different from the current creditor.



       3   There is no copy of the dismissal order in the record, and Hernandez disputes the dismissal.



                                                     3
       Please do not hesitate to contact us at 1-888-316-5877 if you have
       questions.

       This is an attempt to collect a debt and any information obtained will be used
       for that purpose.

       Less than two weeks later, on April 9, 2018, Hernandez filed the instant lawsuit,

alleging that Lease Acceptance: (1) violated the Texas Debt Collection Act (TDCA);

(2) engaged in unreasonable debt collection practices; (3) partook in “conduct . . . [which]

constituted the intentional infliction of emotional distress”; and (4) “intentionally intruded

on [Hernandez’s] solitude, seclusion, or private affairs.”

       Following an answer and general denial, Lease Acceptance filed a “Motion to

Dismiss the Original Petition pursuant to the [TCPA] and First Motion for Traditional

Summary Judgment” on June 22, 2018. Lease Acceptance argued that Hernandez had

filed a “lawsuit in direct response to Lease Acceptance’s [] exercise of its right to petition—

that is[,] to enforce a court judgment against [him].” Lease Acceptance also argued

Hernandez’s four claims fail because: (1) the judgment debt at issue is not a consumer

debt subject to TDCA protection; (2) Lease Acceptance did not engage in outrageous

collection techniques; and (3) Lease Acceptance referenced only publicly available

information, which is not an intrusion of Hernandez’s right to privacy.

       The trial court denied Lease Acceptance’s motions on September 27, 2018. This

interlocutory appeal followed. See id. § 51.014(a)(12).

                                        II.    TCPA

       We review de novo a trial court’s ruling on a TCPA motion to dismiss. Dall. Morning

News, Inc. v. Hall, 579 S.W.3d 370, 377 (Tex. 2019). Under the applicable version of the

TCPA, a defendant may move to dismiss a suit “based on, relate[d] to, or . . . in response




                                              4
to a party’s exercise of the right of free speech, right to petition, or right of association.”

Act of May 21, 2011, 82nd Leg., R.S., ch. 341, § 2, 2011 Tex. Gen. Laws 961 (amended

2019) (current version at TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(a))4; Creative Oil &

Gas, LLC v. Lona Hills Ranch, LLC, 591 S.W.3d 127, 131 (Tex. 2019). “The TCPA’s

purpose is to identify and summarily dispose of lawsuits designed only to chill First

Amendment rights, not to dismiss meritorious lawsuits.” In re Lipsky, 460 S.W.3d 579,

589 (Tex. 2015) (orig. proceeding) (citing TEX. CIV. PRAC. & REM. CODE ANN. § 27.002).

        The defendant bears the initial burden of showing by a preponderance of the

evidence that the conduct that forms the basis of the claim against it is protected by the

TCPA—that is to say, that the suit is based on, relates to, or is in response to its exercise

of its right to free speech, association, or petition. Act of May 21, 2011, 82nd Leg., R.S.,

ch. 341, § 2, 2011 Tex. Gen. Laws 961 (amended 2019) (current version at TEX. CIV.

PRAC. & REM. CODE ANN. § 27.005(b)); S & S Emergency Training Sols., Inc. v. Elliott, 564
S.W.3d 843, 847 (Tex. 2018). If the defendant meets this burden, then the burden shifts

to the plaintiff to establish “by clear and specific evidence a prima facie case for each

essential element of the claim in question.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(c);

Lona Hills Ranch, 591 S.W.3d at 127. Dismissal of the case is required if the plaintiff fails

to meet its burden or if the defendant “establishes by a preponderance of the evidence

each essential element of a valid defense to the [plaintiff’s] claim.” TEX. CIV. PRAC. & REM.

CODE ANN. § 27.005(d); Lona Hills Ranch, 591 S.W.3d at 127. In conducting our review,

we consider the pleadings and evidence in a light favorable to the nonmovant. TV Azteca,


        4 The legislature recently amended the TCPA, but the amendments do not apply to this case. See

Act of May 17, 2019, 86th Leg., R.S., ch. 378, § 11, 2019 Tex. Sess. Law Serv. 684, 687 (providing that
the amendments apply only to an action filed on or after September 1, 2019). We will cite the prior version
where it materially differs from the current version.



                                                    5
S.A.B. de C.V. v. Trevino Ruiz, No. 13-18-00287-CV, ___ S.W.3d. ___, ___, 2020 WL
103852, at *2 (Tex. App.—Corpus Christi–Edinburg Jan. 9, 2020, no pet. h.); Dyer v.

Medoc Health Servs., LLC, 573 S.W.3d 418, 424 (Tex. App.—Dallas 2019, pet. denied).

A.     Right to Petition

       The TCPA provides that “a communication in or pertaining to . . . a judicial

proceeding” constitutes the exercise of the right to petition. TEX. CIV. PRAC. & REM. CODE

ANN. § 27.001(4)(A)(i). “Communication” is defined as “the making or submitting of a

statement or document in any form or medium, including oral, visual, written, audiovisual,

or electronic.” Id. § 27.001(1).

       Lease Acceptance filed a motion to dismiss, and it was its burden initially to show

that Hernandez’s claims in the underlying case are “based on, relate[ ] to, or [are] in

response to” Lease Acceptance’s exercise of the right to petition as defined by the TCPA.

See id. §§ 27.001(4)(A)(i), 27.005(b). In its motion to dismiss and by its first issue on

appeal, Lease Acceptance argues that Hernandez’s four claims, as pleaded, are “based

on, relate[ ] to, or [are] in response to” lawsuits it brought against Hernandez by and Lease

Acceptance’s debt collection conduct via a collection letter. We agree.

       Lawsuits and collection letters referencing judicial proceedings are by definition a

“communication in or pertaining to a judicial proceeding” and within the scope of the

TCPA. See id. § 27.001(4)(A)(i); Long Canyon Phase II & III Homeowners Ass’n, Inc. v.

Cashion, 517 S.W.3d 212, 220 (Tex. App.—Austin 2017, no pet.) (providing that pre-suit

demand letter is an exercise of a right to petition under the TCPA); MVS Int’l Corp. v. Int’l

Advert. Sols., LLC, 545 S.W.3d 180, 199 (Tex. App.—El Paso 2017, no pet.) (holding that

counterclaim against a business that sued for non-payment of debt involved conduct




                                             6
protected under the TCPA); see also Shopoff Advisors, LP v. Atrium Circle, GP, No. 04-

18-00438-CV, ___ S.W.3d ___, ___, 2019 WL 7196613, at *8 (Tex. App.—San Antonio

Dec. 27, 2019, no pet. h.) (op. on reh’g) (observing that communications or actions taken

outside of actual litigation, such as an email sent by an attorney, may implicate TCPA’s

right to petition protection).

       Accordingly, we conclude that Lease Acceptance met its initial burden to prove

that Hernandez’s legal action is based on, relates to, or is in response to Lease

Acceptance’s exercise of the right of petition. See Act of May 21, 2011, 82nd Leg., R.S.,

ch. 341, § 2, sec. 27.005(b), 2011 Tex. Gen. Laws 961 (amended 2019). We sustain

Lease Acceptance’s first issue.

B.     Clear and Specific Evidence

       Having determined that Lease Acceptance has shown that Hernandez’s four

claims are based on, relate to, or are in response to Lease Acceptance’s exercise of its

right to petition, we next consider whether Hernandez established “by clear and specific

evidence a prima facie case for each essential element” of each of his claims. See id.

§ 27.005(c). To make this determination, we are to consider the pleadings and any

supporting and opposing affidavits. Act of May 21, 2011, 82nd Leg., R.S., ch. 341, § 2,

2011 Tex. Gen. Laws 961 (amended 2019) (current version at TEX. CIV. PRAC. & REM.

CODE ANN. § 27.006(a)).

       1.      TDCA

       Hernandez’s first claim is under the TDCA. See TEX. FIN. CODE ANN. ch. 392. The

TDCA provides remedies for wrongful debt collection practices used by a debt collector

in debt collection. See TEX. FIN. CODE ANN. § 392.301–.307; see also Garcia v. Nueces




                                           7
Cty. Emps. Credit Union, No. 13-08-00209-CV, 2008 WL 4938271, at *7 (Tex. App.—

Corpus Christi–Edinburg Nov. 20, 2008, no pet.) (mem. op). (citing to Ford v. City State

Bank of Palacios, 44 S.W.3d 121, 135 (Tex. App.—Corpus Christi–Edinburg 2001, no

pet.). “Debt collection” under the TDCA is “an action, conduct, or practice in collecting, or

in soliciting for collection, consumer debts that are due or alleged to be due a creditor.”

TEX. FIN. CODE ANN. § 392.001(5). A “consumer” is “an individual who has a consumer

debt.” Id. § 392.001(1). “Consumer debt” is “an obligation, or an alleged obligation,

primarily for personal, family, or household purposes and arising from a transaction or

alleged transaction.” Id. § 392.001(2). And, a “creditor” is “a party, other than a consumer,

to a transaction or alleged transaction involving one or more consumers.” Id.

§ 392.001(3).

       Lease Acceptance principally argues by its second issue that the TDCA is the

improper vehicle for a claim where the debt at issue is a commercial debt. We agree. The

statute is unambiguous in its definition of the type of debt protected, and the debt at issue

here clearly falls outside of that definition. See id. § 392.001; Ford, 44 S.W.3d at 135; see

also DeVoll v. Demonbreun, No. 04-14-00116-CV, 2014 WL 7440314, at *2 (Tex. App.—

San Antonio Dec. 31, 2014, no pet.) (mem. op) (holding that trial court did not err in

granting a motion to dismiss TDCA and DTPA claims where plaintiff failed to allege facts

to show judgment at issue was consumer debt). Hernandez has provided us with no

caselaw, and we find none, to support a finding that a debt accrued on a commercial

lease, as a guarantor for a business, would constitute a consumer debt for purposes of

TDCA. Therefore, we conclude Hernandez has failed to establish an essential element of




                                             8
his TDCA claim. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(c). We sustain Lease

Acceptance’s second issue.

        2.       Unreasonable Collection Efforts

        Lease Acceptance’s third issue concerns Hernandez’s claim that it committed a

common law tort by engaging in unreasonable collection efforts. Under Texas law,

“[u]nreasonable collection is an intentional tort.” EMC Mortg. Corp. v. Jones, 252 S.W.3d
857, 868 (Tex. App.—Dallas 2008, no pet.) (op. on reh’g); see also Garcia, 2008 WL
4938271, at *7. The tort “is intended to deter outrageous collection techniques,

particularly those involving harassment or physical intimidation.” Thomas v. EMC Mortg.

Corp., 499 Fed. Appx. 337, 343 (5th Cir. 2012) (internal quotation marks omitted). The

elements for an unreasonable collection intentional tort claim are “not clearly defined and

the conduct deemed to constitute an unreasonable collection effort varies from case to

case.” Jones, 252 S.W.3d at 868. Actionable conduct under this tort has generally been

described as “a course of harassment that was willful, wanton, malicious, and intended

to inflict mental anguish and bodily harm.” Jones, 252 S.W.3d at 868–69; Montgomery

Ward & Co. v. Brewer, 416 S.W.2d 837, 844–45 (Tex. App.—Waco 1967, writ ref’d n.r.e.).

        Accepting Hernandez’s evidence as truth, we are left with the same facts explored

above: in both the Harris County suit and subsequent collection letter, Lease Acceptance

sought collection on an existing out-of-state judgment. Even assuming, without deciding,

that the Harris County district court’s order declaring the Michigan judgment void for

purposes of collecting in Texas5 stands unimpeded by the alleged dismissal for want of


         5 Hernandez argues that the Harris County order “void[ed] and vacated” the Michigan judgment;

but Hernandez is incorrect to the extent he asserts that the effect of the Harris County order is that the
Michigan judgment is no longer a valid debt. By granting a motion to “vacate” a foreign judgment, a Texas
trial court instead determines that the foreign judgment is not entitled to full faith and credit in Texas and is



                                                       9
prosecution, 6 the only fact raised by Hernandez to prove “unreasonable collection”

remains the single collection letter.7

        We have found no caselaw, nor does Hernandez provide us with any, which would

support a finding that a single letter, referencing a valid debt,8 amounts to “unreasonable

collection.” See Jones, 252 S.W.3d at 868; see also, Deubler v. Bank of New York Mellon,

No. 07-13-00221-CV, 2015 WL 3750312, at *5 (Tex. App.—Amarillo June 15, 2015, pet.

denied) (mem. op.) (concluding no facts were presented to support a finding that

defendants “‘engage[d] in a course of harassment that was willful, wanton, malicious, and

intended to inflict’ [the plaintiff] with ‘mental anguish and bodily harm’” based on plaintiff’s

affidavit that he received conflicting communications from a debt collector); Flores v.

Deutsche Bank Nat. Tr. Co., No. 02-12-00033-CV, 2014 WL 4109645, at *20 (Tex. App.—

Fort Worth Aug. 21, 2014, no pet.) (mem. op.) (finding evidence did “not raise a fact issue

on [plaintiff’s] claim for unreasonable collection” where defendant “continually request[ed]

information and documents from [the plaintiff] that it had already received, provid[ed] him

evasive responses during phone calls, fail[ed] to return his phone calls, . . . . exhibit[ed]



unenforceable here. See Int’l Armament Corp. v. Stocker & Lancaster LLP, 565 S.W.3d 823, 827 (Tex.
App.—Houston [14th Dist.] 2018, no pet.). The order does not, as Hernandez suggests, invalidate the
foreign judgment in all jurisdictions. See id.; see also Mindis Metals, Inc. v. Oilfield Motor & Control, Inc.,
132 S.W.3d 477, 483 (Tex. App.—Houston [14th Dist.] 2004, pet. denied).
        6  Lease Acceptance claims that the Harris County district court’s dismissal nullifies the court’s
previous order. However, it was incumbent on Lease Acceptance to provide this Court with evidence of the
dismissal. The record contains copies of the Harris County district court’s order granting Hernandez’s
request for new trial and a “Chronological Case History” sheet, indicating such action, with no mention of
the court’s dismissal.
        7  Hernandez argues in his brief that for “17 years” Lease Acceptance has “engaged in multiple
letter and phone harassing activities.” However, he did not make these allegations in his pleadings and did
not produce any clear and specific evidence to support them. See TEX. CIV. PRAC. & REM. CODE ANN.
§ 27.005(c).
        8The collection letter referred to the outstanding Michigan judgment and made no mention of the
Harris County suit. The letter did not state that the Michigan judgment was enforceable in Texas.



                                                     10
hostility to him on several occasions, and provid[ed] him ‘with false assurances that things

were all right when it knew a foreclosure was imminent’”); Shin v. Chase Home Fin., LLC,

No. 05-12-01634-CV, 2014 WL 2993815, at *4 (Tex. App.—Dallas June 30, 2014, no

pet.) (mem. op.) (holding plaintiff failed to raise fact issue showing collection efforts were

“willful, wanton, or malicious” based on evidence that defendant “improperly posted

[plaintiff’s] property for foreclosure when they were not in default” and plaintiff “suffered

emotional and physical injuries from the stress of the foreclosure proceedings”).

       We, therefore, conclude Hernandez failed to establish an essential element of his

unreasonable collection efforts claim. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(c).

We sustain Lease Acceptance’s third issue.

       3.     Intentional Infliction of Emotional Distress

       Hernandez’s next claim is for intentional infliction of emotional distress, which is

the subject of Lease Acceptance’s fourth issue. To prevail on a claim for intentional

infliction of emotional distress, a plaintiff must prove that: (1) the defendant acted

intentionally or recklessly; (2) the conduct was extreme and outrageous; (3) the actions

of the defendant caused the plaintiff emotional distress; and (4) the resulting emotional

distress was severe. Hersh v. Tatum, 526 S.W.3d 462, 468 (Tex. 2017) (citing Kroger

Tex. L.P. v. Suberu, 216 S.W.3d 788, 796 (Tex. 2006)).

       Meritorious claims for intentional infliction of emotional distress are “relatively rare”

because “most human conduct, even that which causes injury to others, cannot be fairly

characterized as extreme and outrageous.” Suberu, 216 S.W.3d at 796 (citing

Creditwatch, Inc. v. Jackson, 157 S.W.3d 814, 815 n.1 (Tex. 2005) (citing cases in which

conduct was found not to be extreme and outrageous)). For instance, “[l]iability does not




                                              11
extend to mere insults, indignities, threats, annoyances, petty oppressions, or other

trivialities.” Montemayor v. Ortiz, 208 S.W.3d 627, 655 (Tex. App.—Corpus Christi–

Edinburg 2006, pet. denied). This element of “extreme and outrageous conduct” is “only

satisfied if the conduct is ‘so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.’” Tatum, 526 S.W.3d at 468. (quoting Suberu, 216
S.W.3d at 796)).

       Moreover, where the gravamen of a complaint is covered by another common-law

or statutory tort, intentional infliction of emotional distress is not available. Waffle House,

Inc. v. Williams, 313 S.W.3d 796, 808 (Tex. 2010); Moser v. Roberts, 185 S.W.3d 912,

915 (Tex. App.—Corpus Christi–Edinburg 2006, no pet.). “Even if other remedies do not

explicitly preempt the tort, their availability leaves no gap to fill.” Jackson, 157 S.W.3d at

816. In that situation, a plaintiff cannot maintain his claim for intentional infliction of

emotional distress “regardless of whether he or she succeeds on, or even makes” the

other claim. Hoffmann-La Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 448 (Tex. 2004).

       The gravamen of Hernandez’s complaint is covered in another common-law tort:

unreasonable collection. See Williams, 313 S.W.3d at 808; see also Landing Cmty.

Improvement Ass’n, Inc. v. Young, No. 01-15-00816-CV, 2018 WL 2305540, at *13 (Tex.

App.—Houston [1st Dist.] May 22, 2018, pet. denied) (mem. op.) (holding that where the

“gravamen of [the plaintiff’s] complaint is really [an unreasonable collection claim], a claim

for intentional infliction of emotional distress is not available”). Even if Hernandez’s

intentional infliction of emotional distress claim exists independently, Lease Acceptance’s

conduct—sending a single collection letter—clearly does not amount to “extreme and




                                              12
outrageous conduct.” See Tatum, 526 S.W.3d at 468; see also TEX. CIV. PRAC. & REM.

CODE ANN. § 27.005(c).

       We sustain Lease Acceptance’s fourth issue.

       4.     Invasion of Privacy

       Finally, Lease Acceptance’s fifth issue addresses Hernandez’s claim for the

common-law tort of invasion of privacy. Hernandez specifically alleged intrusion upon

“solitude, seclusion, or private affairs.” To establish this particular invasion of privacy, a

plaintiff must show (1) an intentional intrusion, physically or otherwise, upon another’s

solitude, seclusion, or private affairs or concerns, which (2) would be highly offensive to

a reasonable person. Moore v. Bushman, 559 S.W.3d 645, 649 (Tex. App.—Houston

[14th Dist.] 2018, no pet.) (citing Valenzuela v. Aquino, 853 S.W.2d 512, 513 (Tex. 1993));

see also Tex. Comptroller of Pub. Accounts v. Attorney Gen. of Tex., 354 S.W.3d 336,

364 (Tex. 2010) (Wainwright, J., concurring in part) (explaining distinction between tort of

public disclosure of private facts and intrusion claims).

       The record contains no evidence to support a claim for invasion of privacy. There

is no mention of this claim beyond Hernandez’s original petition. We conclude Hernandez

failed to raise facts to establish by clear and specific evidence any elements of his

invasion of privacy claim. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(c). We sustain

Lease Acceptance’s fifth issue.

                                    III.    CONCLUSION

       We reverse the trial court’s judgment. The cause is remanded with instructions to

grant Lease Acceptance’s TCPA motion to dismiss all four claims brought by Hernandez,




                                             13
and for further proceedings consistent with this opinion, including the award of court costs

and reasonable attorney’s fees. See id. § 27.009(a)(1).

                                                               GREGORY T. PERKES
                                                               Justice

Delivered and filed the
12th day of March, 2020.




                                            14